Citation Nr: 1437080	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-25 552	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for left knee arthritis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from May 1976 to May 1979, and from January 1980 to January 1983, with additional service in the Army Reserve until retirement in January 2000.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

None of the appellant's active service medical treatment records are of record (Army Reserve records dated between 1985 and 1998 are included in the evidence of record).  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In September 2005 and November 2010, the RO made formal findings of the unavailability of the Veteran's service records for each period of active service.  This determination was based on information from the National Personnel Records Center (NPRC) that the appellant's service records were not located.  The Veteran has also reported that he made unsuccessful attempts to find his Army active service medical treatment records.

In September 2011, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in October 2011; the case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the Veteran's claims.  The electronic file does currently contain evidence pertinent to the Veteran's claims - namely, VA treatment records dated between November 2011 and July 2012.


FINDINGS OF FACT

1.  The Veteran has denied experiencing any knee injury or trauma while on active duty or while he was a member of the Army Reserve.

2.  The preponderance of the evidence shows that the appellant's degenerative arthritis of the right and left knees was not present until many years after his discharge from active duty and that the arthritis is not related to service or to any incident of service origin, including exposure to cold weather in Germany.


CONCLUSION OF LAW

The criteria for the entitlement to service connection for degenerative joint disease of the right and left knees have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The duty to notify was satisfied by a letter sent in November 2007 (prior to the rating action on appeal) which addressed all of the notice elements.  The claims were also readjudicated in the Statement of the Case (SOC) issued in June 2009, and in the Supplemental Statements of the Case (SSOCs) issued in March 2010, and July 2012.  Thus, the appellant has been provided adequate notice with regard to these service connection claims.  With respect to the Dingess requirements, the appellant was provided with the relevant information in the November 2007 letter.  

The duty to assist was also met in this case.  Here, the appellant was afforded the opportunity to provide testimony to the Board in September 2011.  The appellant's Army Reserve medical treatment records dated between 1985 and 1998 are in the claims file.  The appellant's VA treatment records have also been obtained and associated with the file.  In addition, private medical treatment records and Social Security Administration (SSA) records have been included in the evidence of record.  A VA examination was conducted in November 2011.  38 C.F.R. § 3.159(c)(4).

The VA opinion obtained is adequate: it is predicated on a full reading of the medical records in the claims file, it considers all of the pertinent evidence of record and the statements of the appellant, and the examining physician provided a complete rationale for the opinion which relied on and cited to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121, 124 (1999).  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board does note that Veteran's Army service medical treatment records for either period of active service have not been included in the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Memoranda of Unavailability of these records have been included in the evidence of record.  

All indicated development to obtain the outstanding records has been completed and it is clear that further efforts to obtain the records would be futile.  In cases where a veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist a veteran in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  No other documents in addition to the records currently in evidence were found by the Agency of Original Jurisdiction (AOJ) or the Veteran.

The Board must point out, however, that it does not read into O'Hare the presumption that the missing medical records would, if they still existed, necessarily support either one of the Veteran's claims.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the Veteran's Army active duty service medical treatment records are unavailable, the appeal must be decided on the evidence of record which includes his subsequent Army Reserve medical treatment records. 

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the October 2011 Board remand, VA medical treatment records were obtained and he was afforded a VA medical examination.  In addition, the Army Human Resources Command was contacted but no additional records for the appellant were found.  Therefore, substantial compliance has been achieved.

The appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Thus, it appears that all obtainable evidence identified by the appellant relative to each one of his two claims has been obtained and associated with the claims file.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board turns to the merits of the claims.

II.  Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran served on active duty in the Army as a radio operator and chemical operations specialist with at least one multi-year tour of duty in Germany.  He contends that his bilateral knee arthritis is due to exposure to cold weather in service.  The Veteran testified at his September 2011 Board videoconference hearing that he had not incurred any injuries during his active service, "just frostbite".  He also stated that the claimed knee arthritis was not due to stress, or an accident, or a fall or an injury - just exposure to cold weather in Germany.  See Board Videoconference Hearing Transcript p. 4 and p. 7.  In addition, the Veteran testified that x-rays were taken and that arthritis was found during his active service.

In a January 2008 written statement, a fellow soldier identified himself as the Veteran's retired platoon sergeant in the Veteran's Army Reserve artillery unit.  The sergeant noted that he had observed the Veteran having difficulty moving around while on field exercises, taking aspirin in the morning, and wearing knee pads during physical training.  The sergeant wrote that it was obvious that the appellant suffered with arthritis in his legs.  He did not provide any dates for his observations.

As previously noted, the Veteran's Army active service medical treatment records are not in evidence.  However, his Army Reserve medical treatment records dated between 1985 and 1998 are included in the evidence of record.  Review of those records reveals that the Veteran underwent physical examinations in March 1985, June 1989, June 1993, and September 1998.  The Veteran did not report any problems or complaints with either knee on the associated reports of medical history and the reports of the medical examinations do not include any findings relating to either knee.  Instead, all four reports of medical examination indicate that the Veteran's lower extremities were normal.

The evidence of record includes private treatment records for the appellant dated between 1995 and 2004.  These records are silent as to any knee symptoms, complaints or abnormalities.  

The appellant's SSA records reflect that he underwent a physical examination in February 2007.  He complained of pain in both legs and knees and said that it had existed for the previous two years.  He said that the pain started suddenly, that he had seen many doctors and that he had undergone multiple examinations and x-rays.

The evidence of record also includes VA treatment records for the appellant dated between 2005 and 2012.  The earliest notation in the VA clinical records of any complaint by the appellant relating to knee discomfort is dated in August 2005, when he complained of pain in both knees.  Physical examination demonstrated no joint effusion in either lower extremity and no crepitus was found in either knee.  The clinical assessment was knee pain, degenerative joint disease (DJD).  In March 2006, a radiology report showed mild degenerative changes in the left knee; there was no mention of any degenerative changes or arthritis in the right knee.  In June 2006, follow-up by orthopedic personnel yielded a diagnosis of bilateral osteoarthritis with a ligament abnormality of the left knee causing instability.  A June 2006 note written in connection with the appellant's injection with corticosteroids indicates that osteoarthritis is pain and stiffness in a joint generally caused by wear and tear on the joint.  A July 2007 note indicated that the appellant had longstanding bilateral knee pain without major trauma.  The VA treatment records indicate that the appellant also experiences pain and swelling of the knees and lower legs diagnosed as small fiber neuropathy associated with diabetes in February 2008.  Radiographic examination was accomplished in March 2011; degenerative changes were demonstrated in each knee, more prominently seen in the left lateral compartment.

The appellant underwent a VA medical examination in November 2011; the examining physician reviewed the claims file.  The appellant said that he had developed arthritis in his knees while on active duty and stated that he had been exposed to cold weather during winter months in the field in Germany.  After reviewing the claims file and examining the appellant, the VA physician rendered a diagnosis of degenerative arthritis, bilateral knees; no subluxation or knee laxity/instability was found during the examination.  The examiner opined that the appellant's bilateral knee arthritis was not related to his exposure to cold weather or to any other aspect of the appellant's service.  

The examiner based his opinion on the lack of any knee complaints or findings in the appellant's Army Reserve medical treatment records and noted that the first time the Veteran was diagnosed with degenerative arthritis of the knee occurred in March 2006 - twenty three years after he separated from active military service.  The examiner stated that degenerative arthritis of the knee occurs in knees that have experienced trauma, infection, or injury; that a smooth, slippery, fibrous connective tissue, called articular cartilage, acts as a protective cushion between bones; that arthritis develops as the cartilage begins to deteriorate or is lost; that as the articular cartilage is lost, the joint space between the bones narrows; and that this is an early symptom of degenerative arthritis of the knee and is easily seen on X-rays.  The examiner further stated that exposure to cold weather does not cause direct physical trauma or injury to the knee and thus, exposure to cold weather does not cause degenerative arthritis of the knees.  Based on the above facts, it was the examiner's opinion that the Veteran's current degenerative arthritis of the bilateral knees was not related to exposure to cold weather or any other aspect of his military service.

The evidence of record reflects that there was radiographic evidence of mild left knee osteoarthritis in March 2006; osteoarthritis in the right knee was shown subsequently.  However, there is no clinical evidence of a diagnosis of any knee DJD or arthritis within a year of the appellant's discharge from the Army in January 1983.  Furthermore, there is no probative medical opinion of record that indicates any earlier existence of right knee or left knee DJD or that any current DJD of the right or left knee is related to any incident of service in the Army or in the Army Reserve.  

In this regard, the Board notes that "[c]ontinuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  Accordingly, the Board notes that whether service connection may be granted in this case turns on evidence of a nexus between the current bilateral knee DJD and the Veteran's description of continuous symptomatology since service.  Concerning this, the Board notes that, notwithstanding a showing of continuous symptoms since service, medical evidence is still required to demonstrate a nexus between a current disability and the continuous symptoms "unless such a relationship is one as to which a lay person's observation is competent[.]"  Savage, 10 Vet. App. at 497.

The Board recognizes that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant is competent to say that he experiences right and left knee pain for which he sought treatment ever since service, he does not have the expertise to state when DJD was initially present or that there is an etiologic relationship between any incident of service and any current right or left knee disorder; radiographic examination and a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's representative and the appellant's fellow soldier.  

While the Veteran has contended that he experienced right and left knee pain in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

To the extent that said statements represent evidence relating to symptomatology, without more, these statements are not competent evidence of a diagnosis of any right or left knee pathology, nor do they establish a nexus between a medical condition and the appellant's military service (Army or Army Reserve).  Chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Review of private and VA treatment records dated between 1995 and 2004 do not include any mention of any knee problems.  It was not until August 2005 that the appellant complained of any knee pain and arthritis was first documented by x-ray in March 2006.  Furthermore, the preponderance of medical evidence of record is against finding that there is a nexus between any in-service incident and the claimed right and left knee pathology.

The Board must assess the appellant's competence to report incurring a right or left knee disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as documentation of the presence of degenerative joint disease requires radiographic examination, and as specialized training is required for a determination as to diagnosis and causation, such therefore is not susceptible of lay opinions on etiology.  In addition, medical examination is needed in order to properly attribute pain to degenerative joint disease.  Therefore, the Board cannot give any probative weight to the opinions of the Veteran or his representative or his fellow soldier about the origins of his claimed right and left knee DJD, as they are not qualified to offer such opinions.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary (the Veteran is service-connected for bilateral hearing loss and tinnitus)) to indicate that the claimed right or left knee DJD was incurred by any incident of military service or related to any service-connected disability, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claims for service connection and that service connection for arthritis of the right and left knees is not warranted.  Because the preponderance of the evidence is against each one of the appellant's service connection claims, the benefit of the doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative joint disease (arthritis) of the right knee is denied.

Entitlement to service connection for degenerative joint disease (arthritis) of the left knee is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


